Name: Commission Regulation (EC) No 1285/2000 of 19 June 2000 fixing for the 2000/01 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for Williams and Rocha pears in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: foodstuff;  prices;  economic policy;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|32000R1285Commission Regulation (EC) No 1285/2000 of 19 June 2000 fixing for the 2000/01 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for Williams and Rocha pears in syrup and/or natural fruit juice Official Journal L 145 , 20/06/2000 P. 0014 - 0014Commission Regulation (EC) No 1285/2000of 19 June 2000fixing for the 2000/01 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for Williams and Rocha pears in syrup and/or natural fruit juiceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2701/1999(2), and in particular Articles 3(3) and 4(9) thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1607/1999(4), lays down the dates of the marketing years.(2) The minimum price and the amount of the production aid should be fixed for the 2000/01 marketing year for Williams and Rocha pears in syrup and/or natural fruit juice on the basis of the criteria laid down in Articles 3 and 4 of Regulation (EC) No 2201/96 respectively, taking account of the guarantee threshold introduced by Article 5 of that Regulation above which the aid is reduced.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2000/01 marketing year:(a) the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 shall be EUR 35,552 per 100 kg net from the producer for Williams and Rocha pears intended for the production of pears in syrup and/or natural fruit juice;(b) the production aid referred to in Article 4 of that Regulation shall be EUR 11,348 per 100 kg net for pears in syrup and/or natural fruit juice.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 15 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 327, 21.12.1999, p. 5.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 190, 23.7.1999, p. 11.